
	

114 S2821 IS: Testing, Removal, and Updated Evaluations of Lead Everywhere in America for Dramatic Enhancements that Restore Safety to Homes, Infrastructure, and Pipes Act of 2016
U.S. Senate
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2821
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2016
			Mr. Cardin (for himself, Mrs. Boxer, Ms. Mikulski, Mr. Markey, Ms. Stabenow, Mr. Reed, Mr. Casey, Mr. Whitehouse, Ms. Baldwin, Mr. Peters, Mr. Merkley, Mr. Sanders, Mr. Murphy, Mrs. Gillibrand, Mrs. Shaheen, Mr. Franken, Mr. Durbin, Mr. Menendez, Mr. Schumer, Mr. Booker, Mrs. Murray, Mr. Wyden, Ms. Hirono, Ms. Warren, Mr. Blumenthal, Ms. Cantwell, Mr. Heinrich, Mrs. Feinstein, Mr. Leahy, and Mr. Reid) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To improve drinking water quality and reduce lead exposure in homes, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Testing, Removal, and Updated Evaluations of Lead Everywhere in America for Dramatic Enhancements that Restore Safety to Homes, Infrastructure, and Pipes Act of 2016 or the  True LEADership Act of 2016.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Investing in water infrastructure Subtitle A—Reducing lead in drinking water Sec. 1101. Reducing lead in drinking water. Subtitle B—Funding water Sec. 1201. Drinking Water State Revolving Fund. Sec. 1202. Clean Water State Revolving Fund. Subtitle C—WIFIA pilot program Sec. 1301. Permanent authorization for WIFIA pilot program. Subtitle D—Iron and steel in public water systems Sec. 1401. Taxpayer-produced iron and steel in public water systems. Subtitle E—Sustainable water infrastructure investment Sec. 1501. Findings and purpose. Sec. 1502. Exempt-facility bonds for sewage and water supply facilities. TITLE II—Reforming lead notification, testing, and transparency Subtitle A—Elevated blood lead levels Sec. 2101. State reporting of elevated blood lead levels. Subtitle B—Lead and copper regulations Sec. 2201. Lead and copper in drinking water. Subtitle C—Drinking water regulations Sec. 2301. Enforcement of drinking water regulations. Subtitle D—Contaminant and lead electronic accounting and reporting requirements Sec. 2401. Assistance for disadvantaged communities. Sec. 2402. Drinking water quality improvement for minority, tribal, and low-income communities. Sec. 2403. Compliance and inspections of public water supplies. Sec. 2404. Electronic reporting of test results. Sec. 2405. Priority of applications. Sec. 2406. Notification of the Centers for Disease Control and Prevention and State health agencies. Subtitle E—Grants for Lead Testing in Schools Sec. 2501. Lead testing in school and child care drinking water. TITLE III—Building healthier homes and communities Subtitle A—Home lead safety tax credit Sec. 3101. Findings; purpose. Sec. 3102. Home lead hazard reduction activity tax credit. Subtitle B—Title X Amendments Act Sec. 3201. Findings. Sec. 3202. Definitions. Sec. 3203. Grant program. Sec. 3204. Authorization of appropriations. Subtitle C—Healthy Housing Council Sec. 3301. Findings. Sec. 3302. Definitions. Sec. 3303. Interagency council on healthy housing. Sec. 3304. Functions of the council. Sec. 3305. Powers of the council. Sec. 3306. Council personnel matters. Sec. 3307. Authorization of appropriations. Subtitle D—Lead-Safe housing for kids Sec. 3401. Definitions. Sec. 3402. Updates to lead-contaminated dust and lead-contaminated soil standards. Sec. 3403. Amendments to Residential Lead-Based Paint Hazard Reduction Act of 1992. Sec. 3404. Amendments to the Lead-Based Paint Poisoning Prevention Act. Sec. 3405. GAO reports on lead hazards in federally assisted housing. Sec. 3406. Authorization of appropriations. TITLE IV—Accelerating water technologies Sec. 4101. Innovation in Clean Water State revolving funds. Sec. 4102. Innovation in Drinking Water State revolving funds. Sec. 4103. Innovative water technology grant program. TITLE V—Citizen empowerment during water emergencies Sec. 5101. Emergency powers. TITLE VI—Disaster assistance for lead contamination of drinking water Sec. 6101. Findings. Sec. 6102. Authority to use disaster relief funds. TITLE VII—Mitigating the effects of lead poisoning on children Sec. 7101. Grants for local educational agencies affected by lead poisoning. TITLE VIII—Wage rate requirements Sec. 8101. Wage rate requirements.  IInvesting in water infrastructure AReducing lead in drinking water 1101. Reducing lead in drinking water (a)DefinitionsIn this section:
						(1)Eligible
 entityThe term eligible entity means— (A)a community water system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f));
 (B)a system located in an area governed by an Indian Tribe (as defined in that section);
 (C)a nontransient noncommunity water system;
 (D)a qualified nonprofit organization, as determined by the Administrator; and
 (E)a municipality or State, interstate, or intermunicipal agency.
							(2)Lead reduction
			 project
 (A)In generalThe term lead reduction project means a project or activity the primary purpose of which is to reduce the level of lead in water for human consumption by—
 (i)replacement of publicly owned portions of lead service lines;
 (ii)testing, planning, or other relevant activities, as determined by the Administrator, to identify and address conditions (including corrosion control) that contribute to increased lead levels in water for human consumption;
 (iii)assistance to low-income homeowners to replace privately owned portions of service lines, pipes, fittings, or fixtures that contain lead; and
 (iv)education of consumers regarding measures to reduce exposure to lead from drinking water or other sources.
 (B)LimitationThe term lead reduction project does not include a partial lead service line replacement if, at the conclusion of that service line replacement, drinking water is delivered to a household through a publicly or privately owned portion of a lead service line.
 (3)Low-incomeThe term low-income, with respect to an individual provided assistance under this section, has such meaning as may be given the term by the head of the municipality or State, interstate, or intermunicipal agency with jurisdiction over the area to which assistance is provided.
 (4)MunicipalityThe term municipality means—
 (A)a city, town, borough, county, parish, district, association, or other public entity established by, or pursuant to, applicable State law; and
 (B)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)).
							(b)Grant program
 (1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a grant program to provide assistance to eligible entities for lead reduction projects in the United States.
 (2)EvaluationIn providing assistance under this section, the Administrator shall evaluate—
 (A)that an eligible entity applying for assistance has identified the source of lead in water for human consumption; and
 (B)the means by which the proposed lead reduction project would reduce lead levels in the applicable water system.
							(3)Priority
 applicationIn providing grants under this subsection, the Administrator shall give priority to an eligible entity that—
 (A)carries out a lead reduction project at a public water system or nontransient noncommunity water system that has exceeded the lead action level established by the Administrator at any time during the 3-year period preceding the date of submission of the application of the eligible entity;
 (B)addresses lead levels in water for human consumption at a school, daycare, or other facility that primarily serves children or another vulnerable human subpopulation; or
 (C)addresses such priority criteria as the Administrator may establish, consistent with the goal of reducing lead levels of concern.
							(4)Cost sharing
							(A)In
 generalSubject to subparagraph (B), the non-Federal share of the total cost of a project funded by a grant under this subsection shall be not less than 20 percent.
 (B)WaiverThe Administrator may reduce or eliminate the non-Federal share under subparagraph (A) for reasons of affordability, as the Administrator determines to be appropriate.
							(5)Low-income
			 assistance
							(A)In
 generalSubject to subparagraph (B), an eligible entity may use a grant provided under this subsection to provide assistance to low-income homeowners to carry out lead reduction projects.
 (B)LimitationThe amount of a grant provided to a low-income homeowner under this paragraph shall not exceed the cost of replacement of the privately owned portion of the service line.
							(6)Special consideration
 for lead service line replacementIn carrying out lead service line replacement using a grant under this subsection, an eligible entity shall—
 (A)notify customers of the planned replacement of any publicly owned portion of the lead service line;
 (B)offer— (i)in the case of a homeowner that is not low-income, to replace the privately owned portion of the lead service line at the cost of replacement; and
 (ii)in the case of a low-income homeowner, to replace the privately owned portion of the lead service line and any pipes, fittings, and fixtures that contain lead at a cost that is equal to the difference between—
 (I)the cost of replacement; and (II)the amount of low-income assistance available to the homeowner under paragraph (5);
 (C)notify each customer that a planned replacement of any publicly owned portion of a lead service line that is funded by a grant made under this subsection will not be carried out unless the customer consents to the simultaneous replacement of the privately owned portion of the lead service line; and
 (D)demonstrate that the eligible entity has considered multiple options for reducing lead in drinking water, including an evaluation of options for corrosion control.
							(c)Authorization of
 appropriationsThere is authorized to be appropriated to carry out this subtitle $60,000,000 for each of fiscal years 2017 through 2021.
					BFunding water
 1201.Drinking Water State Revolving FundSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by striking subsection (m) and inserting the following:
					
 (m)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$3,130,000,000 for fiscal year 2017;
 (2)$3,600,000,000 for fiscal year 2018; (3)$4,140,000,000 for fiscal year 2019;
 (4)$4,800,000,000 for fiscal year 2020; and (5)$5,500,000,000 for fiscal year 2021..
 1202.Clean Water State Revolving FundTitle VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) is amended by striking section 607 and inserting the following:
					
 607.Authorization of appropriationsThere are authorized to be appropriated to carry out this title— (1)$5,180,000,000 for fiscal year 2017;
 (2)$5,960,000,000 for fiscal year 2018; (3)$6,850,000,000 for fiscal year 2019;
 (4)$7,880,000,000 for fiscal year 2020; and (5)$9,060,000,000 for fiscal year 2021..
				CWIFIA pilot program
				1301.Permanent authorization for WIFIA pilot program
					(a)In general
 Section 5033 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3912) is amended—
 (1)in subsection (a)— (A)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and indenting appropriately;
 (B)in the matter preceding subparagraph (A) (as so redesignated), by striking There is authorized to be appropriated to each of the Secretary and the Administrator and inserting the following:  (1)Authorization of appropriationsThere is authorized to be appropriated to the Secretary; and
 (C)by adding at the end the following:  (2)Mandatory funding (A)In generalNotwithstanding any other provision of law, on October 1, 2016, and on each October 1 thereafter through October 1, 2029, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Administrator to carry out this subtitle $1,359,950,000, to remain available until expended.
										(B)Receipt and
 acceptanceThe Administrator shall be entitled to receive, shall accept, and shall use to carry out this subtitle the funds transferred under subparagraph (A), without further appropriation.
										; and
 (2)in subsection (b), by striking for each of fiscal years 2015 through 2019 and inserting for each fiscal year in which funds are made available to carry out this subtitle. (b)Conforming amendments (1)Subtitle C of title V of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3901 et seq.) is amended by striking the subtitle designation and heading and inserting the following:
							
								CInnovative financing projects.
 (2)Section 5023 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3092) is amended by striking pilot each place it appears.
 (3)Section 5034 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3913) is amended by striking the section designation and heading and inserting the following:
							
								5034.Reports on program implementation.
 (4)The table of contents for the Water Resources Reform and Development Act of 2014 (Public Law 113–121) is amended—
 (A)by striking the item relating to subtitle C of title V and inserting the following: Subtitle C—Innovative Financing Projects; and(B)by striking the item relating to section 5034 and inserting the following:
								Sec. 5034. Reports on program implementation..
							DIron and steel in public water systems
 1401.Taxpayer-produced iron and steel in public water systemsSection 1452(a) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)) is amended by adding at the end the following:
					
						(4)Requirement for the use of American materials
 (A)Definition of iron and steel productsIn this paragraph, the term iron and steel products means the following products made, in part, of iron or steel: (i)Lined or unlined pipe and fittings.
 (ii)Manhole covers and other municipal castings. (iii)Hydrants.
 (iv)Tanks. (v)Flanges.
 (vi)Pipe clamps and restraints. (vii)Valves.
 (viii)Structural steel. (ix)Reinforced precast concrete.
 (x)Construction materials. (B)RequirementNotwithstanding any other provision of law, except as provided in subparagraph (C), none of the funds made available by a State loan fund authorized under this section may be used for a project for the construction, alteration, maintenance, or repair of a public water system unless all the iron and steel products used in the project are produced in the United States.
 (C)WaiversSubparagraph (B) shall not apply in any case or category of cases in which the Administrator finds that—
 (i)applying subparagraph (B) would be inconsistent with the public interest; (ii)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or
 (iii)inclusion of iron and steel products produced in the United States will increase the cost of the overall product by more than 25 percent.
 (D)Public notice for waiverIf the Administrator receives a request for a waiver under this paragraph, the Administrator shall— (i)make available to the public on an informal basis, including on the website of the Administrator—
 (I)a copy of the request; and (II)any information available to the Administrator regarding the request; and
 (ii)provide notice of, and opportunity for informal public comment on, the request for a period of not less than 15 days before making a finding based on a request under subparagraph (C).
 (E)ApplicationThis paragraph shall be applied in a manner consistent with United States obligations under international agreements.
 (F)Management and oversightThe Administrator may use not more than 0.25 percent of any funds made available to carry out this title for management and oversight of the requirements of this paragraph..
				ESustainable water infrastructure investment
				1501.Findings and
			 purpose
 (a)FindingsCongress finds the following:
 (1)Our Nation’s water and wastewater systems are among the best in the world, providing safe drinking water and sanitation to our citizens.
 (2)In addition to protecting the health of our citizens, community water systems are essential to our local economies, enabling industries to achieve growth and productivity that make America strong and prosperous.
 (3)Regulated under title XIV of the Public Health Service Act (42 U.S.C. 300f et seq.; commonly known as the Safe Drinking Water Act) and the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), community drinking water systems and wastewater collection and treatment facilities are critical elements in the Nation’s infrastructure.
 (4)Water and wastewater infrastructure is comprised of a mixture of old and new technology. In many local communities across the Nation, the old infrastructure has deteriorated to critical conditions and is very costly to replace. Recent government studies have estimated costs of $500,000,000,000 to $800,000,000,000 over the next 20 years for maintaining and improving the existing inventory, building new infrastructure, and meeting new water quality standards.
 (5)The historical approach of funding infrastructure is insufficient to meet the investment needs of the future.
 (6)The Federal partnership with State and local communities has played a pivotal role in improving the Nation’s water quality and drinking water supplies. Federal assistance under this partnership has been the linchpin of these improvements.
 (7)In light of constrained Federal budgets, the availability of exempt-facility financing represents an important financing tool to help close the gap between funds currently being invested and water infrastructure needs, preserving the Federal partnership.
 (8)Providing alternative financing solutions, such as tax-exempt securities, encourages investment in water and wastewater infrastructure that in turn creates local jobs and protects the health of our citizens.
 (9)Federally mandated State volume cap restrictions in conjunction with other priorities have limited the use of tax-exempt securities on water and wastewater infrastructure investment.
 (10)Removal of State volume caps for water and wastewater infrastructure will accelerate and increase overall investment in the Nation’s critical water infrastructure; facilitate increased use of innovative infrastructure delivery methods supporting sustainable water systems through public-private partnerships that optimize design, financing, construction, and long-term management, maintenance and viability; and provide for more effective risk management of complex water infrastructure projects by municipal utility and private sector partners.
 (b)PurposeThe purpose of this subtitle is to provide alternative financing for long-term infrastructure capital investment programs, and to restore the Nation’s safe drinking water and wastewater infrastructure capability and protect the health of our citizens.
					1502.Exempt-facility
			 bonds for sewage and water supply facilities
					(a)Bonds for water
			 and sewage facilities exempt from volume cap on private activity
 bondsParagraph (3) of section 146(g) of the Internal Revenue Code of 1986 is amended by inserting (4), (5), after (2),.
					(b)Conforming
 changeParagraphs (2) and (3)(B) of section 146(k) of the Internal Revenue Code of 1986 are both amended by striking (4), (5), (6), and inserting (6).
					(c)Effective
 dateThe amendments made by this section shall apply to obligations issued after the date of the enactment of this Act.
					IIReforming lead notification, testing, and transparency
			AElevated blood lead levels
				2101.
					State reporting of elevated blood lead levels
 (a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall establish procedures under which a State shall, on a quarterly basis, report to the Director the number of residents of the State under 2 years of age who have elevated blood lead levels.
 (b)Identification and investigationThe Director of the Centers for Disease Control and Prevention, based on the reports received under subsection (a), shall identify specific areas where children with high blood lead levels are concentrated and conduct an investigation to determine the sources of lead in such areas.
 (c)Authorization of appropriationsThere is authorized to be appropriated, such sums as may be necessary to carry out this section. BLead and copper regulations 2201.Lead and copper in drinking water (a)Regulations requiredSection 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) is amended—
 (1)by redesignating paragraphs (14) and (15) as paragraphs (15) and (16), respectively; and (2)by inserting after paragraph (13) the following:
							
 (14)Lead and copper in drinking waterNot later than 180 days after the date of enactment of the True LEADership Act of 2016, the Administrator shall promulgate lead and copper regulations that— (A)based on the amount of lead that would result in a blood lead level greater than 5 micrograms per deciliter in any healthy infant with an average blood lead level who consumes infant formula made with water, establish a household action level for priority setting for lead and copper that triggers—
 (i)not later than 28 days after the date on which the household action level is reached, plain-language consumer notification that is culturally and linguistically appropriate;
 (ii)a report to the appropriate public health agency; and (iii)an examination by the public water system of service line material, and the prioritization of the removal by the public water system, of any lead portion of the service line;
 (B)provide for frequent and culturally and linguistically appropriate multi-media outreach in plain language about the health risk and protection available to—
 (i)consumers with known or suspected full or partial lead service lines; (ii)public and private institutions and facilities that serve individuals of any other vulnerable population, including—
 (I)children; (II)pregnant women; and
 (III)an immunocompromised population, such as— (aa)individuals living with auto immune deficiency syndrome or human immunodeficiency virus; and
 (bb)the elderly; and (iii)caregivers and healthcare providers for any individual described in clause (i) or (ii);
 (C)require, for each monitoring period, each public water system to publish on a publicly accessible website of the public water system, or distribute by carrier route presort if the public water system does not maintain a publicly accessible website, or distribute door-to-door if a substantial portion of the population served by the public water system does not have access to the Internet or is elderly—
 (i)the number of households served by the public water system that have a household action level that is greater than the household action level established by the Administrator under subparagraph (A);
 (ii)all levels of lead and copper found in each monitoring period; and (iii)the most recent 90th percentile levels for lead and copper, as compared to the system action levels for lead and copper;
 (D)in the case of a community that has a lead service line, require the public water system to provide a public statement of lead service line ownership that includes the legal basis of that determination of ownership;
 (E)modify lead monitoring requirements to provide for— (i)voluntary consumer-requested tap sampling for lead; and
 (ii)the use of any result of a tap sample described in clause (i)— (I)to inform—
 (aa)consumer action to reduce the risk of lead in the home of the consumer; and (bb)in the case of a tap sample that is higher than the household action level established in subparagraph (A), the consumer and the appropriate public health agency; and
 (II)to assess— (aa)if the tap sample meets the site selection criteria described in the regulations issued by the Administrator for the control of lead and copper, the effectiveness of corrosion control treatment; or
 (bb)any other potential cause of an elevated lead level; and (F)are periodically reviewed and revised in accordance with paragraph (9), including the revision of the household action level established by the Administrator under subparagraph (A) to require action based on the quantity of lead in drinking water that would result in a blood lead level, for any healthy infant with an average blood lead level who consumes infant formula made with water, equal to not less than the national 97.5th percentile for childhood blood lead level..
 (b)Conforming amendmentsSection 1415(e) of the Safe Drinking Water Act (42 U.S.C. 300g–4(e)) is amended— (1)in paragraph (2)(A), by striking 1412(b)(15) and inserting 1412(b)(16); and
 (2)in paragraph (7)(A)— (A)in clause (ii), by striking 1412(b)(15) and inserting 1412(b)(16); and
 (B)in clause (iii), by striking 1412(b)(15)(A) and inserting 1412(b)(16)(A). (c)Savings clauseNothing in this Act, or the amendments made by this Act, authorizes or requires the elimination or weakening of any requirement or health protection relating to lead and copper under part 141 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act).
					CDrinking water regulations
				2301.Enforcement of drinking water regulations
 (a)Exceedance of lead action levelSection 1414(c) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)) is amended— (1)in paragraph (1), by adding at the end the following:
							
 (D)Notice of any exceedance of a lead action level or any other prescribed level of lead in a regulation issued under section 1412, including the concentrations of lead found in a monitoring activity.;
 (2)in paragraph (2)— (A)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and
 (B)by inserting after subparagraph (C) the following:  (D)Exceedance of lead action levelRegulations issued under subparagraph (A) shall specify notification procedures for an exceedance of a lead action level or any other prescribed level of lead in a regulation issued under section 1412.;
 (3)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and (4)by inserting after paragraph (2) the following:
							
								(3)Notification of the public relating to lead
 (A)Exceedance of lead action levelNot later than 15 days after the date of an exceedance of a lead action level or any other prescribed level of lead in a regulation issued under section 1412, the Administrator shall notify the public of the concentrations of lead found in the monitoring activity conducted by the public water system if the public water system or the State does not notify the public of the concentrations of lead found in a monitoring activity.
									(B)Results of lead monitoring
 (i)In generalThe Administrator may provide notice of any result of lead monitoring conducted by a public water system to—
 (I)any person that is served by the public water system; or (II)the local or State health department of a locality or State in which the public water system is located.
 (ii)Form of noticeThe Administrator may provide the notice described in clause (i) by— (I)press release; or
 (II)other form of communication, including local media.. (b)Conforming amendmentsSection 1414(c) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)) is amended—
 (1)in paragraph (1)(C), by striking paragraph (2)(E) and inserting paragraph (2)(F); (2)in paragraph (2)(B)(i)(II), by striking subparagraph (D) and inserting subparagraph (E); and
 (3)in paragraph (3)(B), in the first sentence, by striking (D) and inserting (E). DContaminant and lead electronic accounting and reporting requirements 2401.Assistance for disadvantaged communities (a)Assistance To increase compliance with national drinking water standardsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended—
 (1)in subsection (b)(3), by adding at the end the following:  (C)Assistance to increase complianceAn intended use plan shall provide that, of the funds received by the State in a fiscal year through a capitalization grant under this section, the State shall, to the extent that the State receives sufficient eligible project applications, reserve not less than 6 percent of those funds to provide assistance under subsection (d) to one or more public water systems described in a list included in an intended use plan under paragraph (2)(D).; and
 (2)in subsection (d)— (A)by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (3), and (1), respectively;
 (B)by moving the paragraphs so as to appear in numerical order; (C)in paragraph (1) (as redesignated by subparagraph (A))—
 (i)in the first sentence— (I)by striking In this subsection and inserting the following:
										
 (A)In generalIn this subsection; and (II)by inserting , or a portion of the service area, after service area; and
 (ii)in the second sentence, by striking The Administrator and inserting the following:  (B)Affordability criteria for disadvantaged communities (i)In generalIn establishing affordability criteria, each State that has entered into a capitalization agreement under this section shall consider, solicit public comment on, and include in the affordability criteria, as appropriate—
 (I)the methods or criteria that the State intends to use to identify disadvantaged communities; (II)a description of the institutional, regulatory, financial, tax, or legal factors at the Federal, State, or local level that affect the affordability criteria; and
 (III)a description of the manner in which the State will assist a disadvantaged community under this subsection.
 (ii)Assistance to StatesThe Administrator; (D)in paragraph (2) (as redesignated by subparagraph (A))—
 (i)by striking Notwithstanding and inserting the following:  (A)Additional subsidizationNotwithstanding; and
 (ii)by adding at the end the following:  (B)Direct and primary benefitAny additional subsidization provided under subparagraph (A) shall directly and primarily benefit the disadvantaged community.; and
 (E)in paragraph (3) (as redesignated by subparagraph (A)), by striking paragraph (1) and inserting paragraph (2). (b)Conforming amendmentSection 1452(f)(1)(B) of the Safe Drinking Water Act (42 U.S.C. 300j–12(f)(1)(B)) is amended by striking subsection (d)(3) and inserting subsection (d)(1).
					2402.Drinking water quality improvement for minority, tribal, and low-income communities
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Water quality testingThe term water quality testing means the testing of drinking water for the presence of lead or any other contaminant that poses a public health risk.
 (b)Formal guidanceThe Administrator shall issue formal guidance to develop a process to protect and improve the drinking water of minority, tribal, and low-income communities.
					(c)Expedited water quality testing
 (1)In generalIn developing the process described in subsection (b), the Administrator shall establish and maintain, within the Office of Environmental Justice of the Environmental Protection Agency, a process by which a minority, tribal, or low-income community, as defined by the Director of the Office of Environmental Justice of the Environmental Protection Agency, may request expedited water quality testing of the drinking water of the community for the presence of lead or any other contaminant that poses a public health risk to individuals in the community.
 (2)ResultsThe Administrator shall provide to the requestor the results of an expedited water quality testing carried out in accordance with paragraph (1) in a timely manner.
 (3)WebsiteThe Administrator shall develop and maintain a publicly accessible website through which a request for expedited water quality testing in accordance with paragraph (1) may be submitted, in compliance with applicable Federal law (including regulations) and policies relating to the protection of individual privacy.
						(4)Performance measure
 (A)In generalThe Administrator shall develop a performance measure for the expedited water quality testing carried out in accordance with paragraph (1) to determine the average number of days between the date of submission of a request for expedited water quality testing and the date of completion of a request.
 (B)ReportingThe performance measure described in subparagraph (A) shall be published on the website described in paragraph (3) not less frequently than once each calendar year.
 (d)Electronic databaseThe Administrator shall develop and maintain an electronic database of water quality and health screening tests that includes the results of any—
 (1)water system supplier water quality test required under the Safe Drinking Water Act (42 U.S.C. 300f et seq.);
 (2)health screening, including blood lead test results, aggregated not less frequently than once each month on a geographic scale not smaller than county level, to be coordinated with the Director of the Centers for Disease Control and Prevention, required under section 317A of the Public Health Service Act (42 U.S.C. 247b–l) and in accordance with the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 201 et seq.); and
 (3)expedited water quality testing carried out in accordance with subsection (c)(1). (e)Regional liaison (1)In generalIn developing the process described in subsection (b), the Administrator shall ensure that not fewer than 1 employee in each regional office of the Environmental Protection Agency will serve as a liaison to minority, tribal, and low-income communities in the relevant region.
 (2)Public identificationThe Administrator shall prominently identify each regional liaison selected under paragraph (1) on the website of—
 (A)the relevant regional office of the Environmental Protection Agency; and (B)the Office of Environmental Justice of the Environmental Protection Agency.
 (f)Community partnershipThe Administrator may make grants to community organizations that represent, operate in, or serve a minority, tribal, or low-income community, as determined by the Administrator, to educate the residents of the community on—
 (1)contaminants in drinking water that may have an adverse effect on human health; and (2)assistance that the Administrator may provide to residents to identify and address a drinking water contaminant that may have an adverse effect on human health.
 (g)Public interest science partnershipsThe Administrator may create a partnership with an academic or research institution, including another Federal agency, to conduct or promote science that serves the public interest by sharing data or costs or engaging in any other activity of mutual benefit—
 (1)to identify— (A)any contaminant in drinking water that may have an adverse effect on human health; and
 (B)a significant public health crisis caused by any violation or contamination that— (i)has the potential to have a serious adverse effect on human health that requires notice under section 1414(c)(2)(C) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(2)(C)); or
 (ii)may present an imminent and substantial endangerment to the health of persons (within the meaning of section 1431(a) of the Safe Drinking Water Act (42 U.S.C. 300i(a))); and
 (2)to measure the risk that a minority, tribal, or low-income community faces from contaminants in drinking water that may have an adverse effect on human health.
 (h)Authorization of appropriationsThere are authorized to be appropriated for the period of fiscal years 2018 through 2022— (1)to carry out subsection (c), $2,000,000;
 (2)to provide grants to community partners to carry out subsection (f), $5,000,000; and (3)to carry out subsection (g), $10,000,000.
						2403.Compliance and inspections of public water supplies
 (a)Reporting noncomplianceSection 1452(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(2)) is amended— (1)in subparagraph (B), by striking and at the end;
 (2)in subparagraph (C), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
							
 (D)a list that includes— (i)any public water system in the State that—
 (I)has in effect an exemption or variance for any national primary drinking water regulation;
 (II)is in persistent violation of any requirement for a maximum contaminant level or treatment technique under a national primary drinking water regulation; or
 (III)the State or Administrator determines may present an imminent and substantial endangerment to the health of persons (within the meaning of section 1431(a));
 (ii)the relevant national primary drinking regulation for the exemption, variance, or violation; and (iii)(I)the effective date of the exemption or variance; or
 (II)the date on which the persistent violation began.. (b)Advice and technical assistanceSection 1414(a)(1) of the Safe Drinking Water Act (42 U.S.C. 300g–3(a)(1)) is amended—
 (1)in subparagraph (A)— (A)in the undesignated matter preceding clause (i), by striking Whenever and inserting The Administrator shall notify the State and the public water system of noncompliance by the public water system if ;
 (B)in clause (ii), by striking pursuant thereto, and inserting in accordance with that variance or exemption.; and (C)by striking the undesignated matter following clause (ii); and
 (2)by adding at the end the following:  (C)Advice and technical assistance (i)In generalAfter providing notice of noncompliance to the State and the public water system under subparagraph (A), the Administrator may provide such advice and technical assistance to the State and public water system as the Administrator determines appropriate to bring the public water system into compliance with the variance or exemption by the earliest date feasible.
 (ii)ConsiderationsIn making a determination to provide advice and technical assistance under clause (i), the Administrator may consider—
 (I)the potential for the noncompliance to result in a serious adverse effect to human health; (II)whether the noncompliance has occurred continuously or frequently; and
 (III)the effectiveness of any past technical assistance effort.. (c)Additional inspectionsSection 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) is amended—
 (1)by redesignating subsections (d) through (i) as subsections (e) through (j), respectively; and (2)by inserting after subsection (c) the following:
							
								(d)Additional inspections after a violation
 (1)In generalAfter consultation with the States, the Administrator shall, by regulation, prescribe the number, frequency, and type of additional inspections that shall be carried out after any violation that requires notice under subsection (c).
 (2)RegulationsThe regulations issued under paragraph (1) shall— (A)take into account—
 (i)the difference between— (I)intermittent or infrequent violations; and
 (II)continuous or frequent violations; (ii)the seriousness of any potential adverse health effect that may be related to a violation; and
 (iii)the number and severity of a past violation by a public water system; and (B)specify the procedure for an inspection after a violation by a public water system that has the potential to cause a serious adverse effect on human health due to short-term exposure to a contaminant..
						(3)Conforming amendments
 (A)Section 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) is amended— (i)in subsection (a)—
 (I)in paragraph (1)(B), by striking subsection (g) and inserting subsection (h); and (II)in paragraph (2)(A), in the undesignated matter following clause (ii), by striking subsection (g) and inserting subsection (h); and
 (ii)in subsection (b), in the undesignated matter preceding paragraph (1), by striking subsection (g) and inserting subsection (h). (B)Section 1448(a) of the Safe Drinking Water Act (42 U.S.C. 300j–7(a)) is amended in the third sentence of the undesignated matter following paragraph (2) by striking 1414(g)(3)(B) and inserting 1414(h)(3)(B).
 2404.Electronic reporting of test resultsSection 1414 of the Safe Drinking Water Act (42 U.S.C. 300g–3) (as amended by section 2403(c)(1)) is amended by adding at the end the following:
					
 (k)Electronic reporting of compliance monitoring dataNot later than 1 year after the date of enactment of this subsection, the Administrator shall issue a final rule that establishes requirements for electronic submission—
 (1)by public water systems of all compliance monitoring data— (A)to the Administrator; or
 (B)with respect to a public water system in a State that has primary enforcement responsibility under section 1413, to that State; and
 (2)by each State that has primary enforcement responsibility under section 1413 to the Administrator all compliance monitoring data submitted by a public water system to the State under paragraph (1)(B)..
 2405.Priority of applicationsSection 1452(b)(3)(A) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)(3)(A)) is amended— (1)in clause (ii), by striking and at the end;
 (2)in clause (iii), by striking the period at the end and inserting a semicolon; and (3)by inserting at the end the following:
						
 (iv)improve— (I)real-time continuous on-site electronic monitoring; or
 (II)transmission of testing results; and (v)improve the ability of a public water system—
 (I)to protect human health; and (II)to comply with this title in manner that is affordable..
 2406.Notification of the Centers for Disease Control and Prevention and State health agenciesSection 1414(c)(2)(C) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(2)(C)) is amended— (1)in clause (iii)—
 (A)by striking Administrator or and inserting Administrator, the Director of the Centers for Disease Control and Prevention, and, if applicable, ; (B)by inserting and the appropriate State and county health agencies after 1413; and
 (C)by striking and at the end; (2)by redesignating clause (iv) as clause (v); and
 (3)by inserting after clause (iii) the following:  (iv)be provided to each person served by the public water system—
 (I)in the first billing statement that the public water system prepares after the date on which the violation occurs; and
 (II)in a manner consistent with clause (ii); and. EGrants for Lead Testing in Schools 2501.Lead testing in school and child care drinking water (a)In generalSection 1464 of the Safe Drinking Water Act (42 U.S.C. 300j–24) is amended by striking subsection (d) and inserting the following:
						
							(d)Voluntary school and child care lead testing grant program
 (1)DefinitionsIn this subsection: (A)Child care programThe term child care program has the meaning given the term early childhood education program in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
 (B)Local educational agencyThe term local educational agency means— (i)a local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));
 (ii)a tribal education agency (as defined in section 3 of the National Environmental Education Act (20 U.S.C. 5502)); and
 (iii)an operator of a child care program facility. (2)Establishment (A)In generalNot later than 180 days after the date of enactment of the True LEADership Act of 2016, the Administrator shall establish a voluntary school and child care lead testing grant program to make grants available to States to assist local educational agencies in voluntary testing for lead contamination in drinking water at schools and child care programs under the jurisdiction of the local educational agencies.
 (B)Grants to local educational agenciesThe Administrator may make grants directly available to local educational agencies for the voluntary testing described in subparagraph (A) in—
 (i)any State that does not participate in the voluntary school and child care lead testing grant program established under that subparagraph; and
 (ii)any direct implementation area. (3)ApplicationTo be eligible to receive a grant under this subsection, a State or local educational agency shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.
								(4)Use of funds
 (A)In generalA State or local educational agency that receives a grant under this subsection may use grant funds for the voluntary testing described in paragraph (2)(A).
 (B)LimitationNot more than 5 percent of grant funds accepted under this subsection shall be used to pay the administrative costs of carrying out this subsection.
 (5)Guidance; public availabilityAs a condition of receiving a grant under this subsection, the State or local educational agency shall ensure that each local educational agency to which grant funds are distributed shall—
 (A)expend grant funds in accordance with— (i)the guidance of the Environmental Protection Agency entitled 3Ts for Reducing Lead in Drinking Water in Schools: Revised Technical Guidance and dated October 2006 (or any successor guidance); or
 (ii)applicable State regulations or guidance regarding reducing lead in drinking water in schools and child care programs that is not less stringent than the guidance referred to in clause (i); and
 (B)(i)make available in the administrative offices, and to the maximum extent practicable, on the Internet website, of the local educational agency for inspection by the public (including teachers, other school personnel, and parents) a copy of the results of any voluntary testing for lead contamination in school and child care program drinking water that is carried out with grant funds under this subsection; and
 (ii)notify parent, teacher, and employee organizations of the availability of the results described in clause (i).
 (6)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $100,000,000 for fiscal year 2017 and each fiscal year thereafter..
 (b)RepealSection 1465 of the Safe Drinking Water Act (42 U.S.C. 300j–25) is repealed. IIIBuilding health­ier homes and communities AHome lead safety tax credit 3101.Findings; purpose (a)FindingsCongress finds that:
 (1)Lead is a metal that can produce a wide range of health effects in humans when ingested. Children are more vulnerable to lead poisoning than adults.
 (2)Lead poisoning is a serious, entirely preventable threat to a child's intelligence, behavior, and learning. In severe cases, lead poisoning can result in death.
 (3)According to the Department of Housing and Urban Development, approximately 23 million housing units nationwide have at least one lead paint hazard.
 (4)In fiscal year 2015, funding for Federal lead abatement programs, such as the Lead Hazard Control Grant Program, only provided for lead abatement or interim control measures for 18,600 homes.
 (5)Childhood lead poisoning can be dramatically reduced by the abatement or complete removal of all lead-based hazards. Empirical studies also have shown substantial reductions in lead poisoning when the affected properties have undergone interim control measures that are less costly than abatement.
 (b)PurposeThe purpose of this section is to encourage the safe removal of lead hazards from homes and thereby decrease the number of children who suffer reduced intelligence, learning difficulties, behavioral problems, and other health consequences due to lead poisoning.
					3102.Home lead hazard
			 reduction activity tax credit
					(a)In
 generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:
						
							36C.Home lead hazard
				reduction activity
								(a)Allowance of
				credit
 (1)In generalSubject to paragraph (2), there shall be allowed as a credit against the tax imposed by this subtitle for the taxable year an amount equal to 50 percent of the lead hazard reduction activity cost paid or incurred by the taxpayer during the taxable year for each eligible dwelling unit.
 (2)Election to apply costs to prior yearFor purposes of this section, a taxpayer may elect to treat any lead hazard reduction activity cost paid or incurred by the taxpayer during the taxable year as having been paid or incurred during the preceding taxable year.
									(b)Limitations
 (1)In generalSubject to paragraph (3), the amount of the credit allowed under subsection (a) for any eligible dwelling unit for any taxable year shall not exceed—
 (A)$3,000 in the case of lead hazard reduction activity cost including lead abatement measures described in clauses (i), (ii), (iv), and (v) of subsection (c)(1)(A), or
 (B)$1,000 in the case of lead hazard reduction activity cost including interim lead control measures described in clauses (i), (iii), (iv), and (v) of subsection (c)(1)(A).
 (2)Other tax creditsIn the case of any credit against State or local tax liabilities which is allowable under the laws of any State or political subdivision thereof to a taxpayer with respect to any costs paid or incurred by the taxpayer which would otherwise qualify as lead hazard reduction activity costs under this section (referred to in this paragraph as the State or local tax credit amount), the amount of the credit allowed under subsection (a) for any eligible dwelling unit for any taxable year (determined after application of paragraph (1)) shall not exceed an amount equal to the difference between—
 (A)the lead hazard reduction activity cost paid or incurred by the taxpayer during the taxable year for such unit, and
 (B)the State or local tax credit amount. (3)Limitation per residenceThe cumulative amount of the credit allowed under subsection (a) for an eligible dwelling unit for all taxable years shall not exceed $4,000.
									(c)Definitions and
 special rulesFor purposes of this section:
									(1)Lead hazard
				reduction activity cost
										(A)In
 generalThe term lead hazard reduction activity cost means, with respect to any eligible dwelling unit—
 (i)the cost for a certified risk assessor to conduct an assessment to determine the presence of a lead-based hazard (as such terms are defined by the Secretary, in consultation with the Administrator of the Environmental Protection Agency),
 (ii)the cost for performing lead abatement measures by a certified lead abatement supervisor (as such term is defined by the Secretary, in consultation with the Administrator of the Environmental Protection Agency), including the removal of paint, dust, or pipes, the permanent enclosure or encapsulation of lead-based paint or pipes, the replacement of painted surfaces, windows, or fixtures, or the removal or permanent covering of soil when lead-based hazards are present,
 (iii)the cost for performing interim lead control measures to reduce exposure or likely exposure to lead-based hazards, including specialized cleaning, repairs, maintenance, painting, temporary containment, ongoing monitoring of lead-based hazards, and the establishment and operation of management and resident education programs, but only if such measures are evaluated and completed by a certified lead abatement supervisor using accepted methods, are conducted by a qualified contractor, and have an expected useful life of more than 10 years,
 (iv)the cost for a certified lead abatement supervisor, those working under the supervision of such supervisor, or a qualified contractor to perform all preparation, cleanup, disposal, and clearance testing activities associated with the lead abatement measures or interim lead control measures, and
 (v)costs incurred by or on behalf of any occupant of such dwelling unit for any relocation which is necessary to achieve occupant protection (as such term is defined by the Secretary, in consultation with the Administrator of the Environmental Protection Agency).
 (B)LimitationThe term lead hazard reduction activity cost does not include any cost to the extent such cost is funded by any grant, contract, or otherwise by another person or any governmental agency.
										(2)Eligible
				dwelling unit
										(A)In
 generalThe term eligible dwelling unit means, with respect to any taxable year, any dwelling unit—
 (i)placed in service before 1978, (ii)located in the United States, and
 (iii)the residents of which during the preceding taxable year have a cumulative adjusted gross income of less than $110,000.
											(B)Dwelling
 unitThe term dwelling unit has the meaning given such term by section 280A(f)(1).
										(3)Qualified
 contractorThe term qualified contractor means any contractor who has successfully completed a training course on lead safe work practices which has been approved by the Department of Housing and Urban Development and the Environmental Protection Agency.
									(4)Documentation
 required for credit allowanceNo credit shall be allowed under subsection (a) with respect to any eligible dwelling unit for any taxable year unless, after lead hazard reduction activity is complete, a certified inspector (as such term is defined by the Secretary, in consultation with the Administrator of the Environmental Protection Agency) or certified risk assessor provides written documentation to the taxpayer that includes—
 (A)evidence that— (i)the eligible dwelling unit meets the lead hazard reduction criteria defined by the Secretary, in consultation with the Administrator of the Environmental Protection Agency, or
 (ii)the eligible dwelling unit meets lead hazard evaluation criteria established under an authorized State or local program, and
 (B)documentation showing that the lead hazard reduction activity meets the requirements of this section.
										(5)Basis
 reductionThe basis of any property for which a credit is allowable under subsection (a) shall be reduced by the amount of such credit.
									(6)No double
 benefitAny deduction allowable for costs taken into account in computing the amount of the credit for lead-based abatement shall be reduced by the amount of such credit attributable to such costs.
 (d)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2016, each of the dollar amounts in subsections (b) and (c)(2)(A)(iii) shall be increased by an amount equal to—
 (1)such dollar amount, multiplied by (2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting ‘calendar year 2015’ for ‘calendar year 1992’ in subparagraph (B) thereof. Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $100.
									.
					(b)Conforming
			 amendments
 (1)Section 1324(b)(2) of title 31, United States Code, is amended by inserting “, 36C” after “36B”. (2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting before the item relating to section 37 the following new item:
							Sec. 36C. Home lead hazard
				reduction
				activity..
						(c)Effective
 dateThe amendments made by this section shall apply to lead hazard reduction activity costs incurred after December 31, 2015, in taxable years ending after that date.
					BTitle X Amendments Act
 3201.FindingsCongress finds the following: (1)Poor housing conditions contribute to a wide range of health conditions, including unintentional injuries, respiratory illness, asthma, and cancer, which disproportionately impact susceptible and vulnerable populations, such as children, the poor, minorities, and people with chronic medical conditions.
 (2)Over 30 million housing units in the United States have significant physical problems or elevated levels of lead, radon, or other contaminants that place their occupants at risk for illnesses or injuries.
 (3)The societal cost of unhealthy housing in terms of lost productivity, missed school days, crime, and disability far exceed the cost of improving housing conditions.
 (4)Cost-effective solutions to residential health and safety hazards exist, including—
 (A)interventions for children and adolescents with asthma to reduce symptom days, improve quality of life, and reduce missed school days;
 (B)housing policies to reduce childhood lead exposure; and
 (C)the installation of safety devices such as smoke detectors and carbon monoxide alarms to reduce injuries and death from fires and malfunctioning equipment.
 (5)The Federal Government must continue its leadership in demonstrating and implementing projects that support the national goal of substantially reducing the number of homes in the United States with residential health and safety hazards.
 3202.DefinitionsSection 1004 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4851b) is amended—
 (1)by redesignating paragraphs (12) through (27) as paragraphs (16) through (31), respectively;
 (2)by redesignating paragraph (11) as paragraph (14);
 (3)by redesignating paragraphs (6) through (10) as paragraphs (8) through (12), respectively;
 (4)by inserting before paragraph (8), as so redesignated, the following:
						
							(7)Eligible
 applicantThe term eligible applicant means a State, a unit of general local government, an Indian tribe, or a private nonprofit organization that meets the requirements of section 1101(b).;
 (5)by inserting after paragraph (12), as so redesignated, the following:
						
							(13)Housing-related
 health hazardThe term housing-related health hazard means any condition of residential real property that poses a risk of biological, physical, radiological, or chemical exposure that can adversely affect human health.;
				and
 (6)by inserting after paragraph (14), as so redesignated, the following:
						
							(15)Indian
 tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)..
					3203.Grant
 programSection 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4852) is amended—
 (1)in the section heading, by striking Grants for lead-based paint hazard reduction in target housing and inserting Grants for reduction of lead-based paint hazards and correction of other housing-related hazards;
 (2)in subsection (a)—
 (A)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (D), respectively, and adjusting the margins accordingly;
 (B)in subparagraph (A), as so redesignated—
 (i)by striking for grants and inserting For grants; and
 (ii)by striking the semicolon at the end and inserting a period;
 (C)in subparagraph (B), as so redesignated—
 (i)by striking for grants and inserting For grants; and
 (ii)by striking ; and and inserting a period;
 (D)by inserting after subparagraph (B), as so redesignated, the following:
							
 (C)For grants made to carry out any of paragraphs (1) through (9) or (11) of subsection (e), the grants may not be used to assist federally assisted housing, federally owned housing, or public housing.;
 (E)in subparagraph (D), as so redesignated, by striking notwithstanding paragraphs (1) and (2) and inserting Notwithstanding subparagraphs (A) and (B);
 (F)in the matter preceding subparagraph (A), as so redesignated, by striking The Secretary and all that follows through criteria— and inserting the following:
							
 (1)AuthorizationThe Secretary is authorized to provide grants to eligible applicants to evaluate and reduce lead-based paint hazards and to identify and correct other housing-related health hazards in accordance with the provisions of this section.
 (2)CriteriaThe Secretary may make a grant under this section only to provide housing that meets the following criteria:;
				and
 (G)by adding at the end the following:
							
								(3)Income
 verificationFor the purpose of verifying the income level of a family under subparagraphs (A) and (B), the Secretary may establish a process by which a grantee may first obtain and use income and program participation information from an entity administering—
 (A)the HOME Investment Partnerships program under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.);
 (B)the special supplemental nutrition program for women, infants, and children established under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
 (C)reduced price or free lunches under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
 (D)the weatherization assistance program for low-income persons established under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.);
 (E)the temporary assistance for needy families program established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (F)the supplemental security income program established under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.); or
 (G)any other program that the Secretary determines is consistent with the family income requirements of this section.;
 (3)by striking subsection (b) and inserting the following:
						
							(b)Eligible
				applicants
 A State or unit of general local government, as defined under section 104 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704), that has an approved comprehensive housing affordability strategy under section 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705), an Indian tribe, or a private nonprofit organization is eligible to apply for a grant to carry out activities under subsection (e).
							;
 (4)in subsection (c), in the matter preceding paragraph (1), by striking a State or unit of local government and inserting an eligible applicant;
 (5)in subsection (d)—
 (A)in paragraph (1)—
 (i)by inserting in the case of a grant to carry out activities relating to lead-based paint hazards, before the extent; and
 (ii)by striking housing and inserting target housing or 0-bedroom dwellings constructed before 1978;
 (B)in paragraph (2), by inserting or other housing-related health hazards after lead-based paint hazards;
 (C)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively; and
 (D)by inserting after paragraph (1) the following:
							
 (2)in the case of a grant to carry out activities relating to housing-related hazards, the extent to which the proposed activities will correct housing-related health hazards;;
 (6)in subsection (e)—
 (A)in paragraph (5), by inserting renovations, remodeling, after inspections,;
 (B)in paragraph (9)—
 (i)by inserting before and after housing; and
 (ii)by striking and at the end;
 (C)by redesignating paragraph (10) as paragraph (11); and
 (D)by inserting after paragraph (9) the following:
							
 (10)provide for the assessment and correction of housing-related health hazards and the evaluation of the effectiveness of the assessment and correction; and;
 (7)in subsection (l)(4), by inserting and other housing-related health hazards have been corrected after abated; and
 (8)in subsection (n), by inserting or Indian tribe after State each place that term appears.
					3204.Authorization of
 appropriationsSection 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4852) is amended by striking subsection (p) and inserting the following:
					
						(p)Allocation of
				amounts appropriated for housing-Related health hazards
							(1)In
 generalExcept as provided in paragraph (2), not more than 25 percent of the amounts made available under subsection (q) for a fiscal year shall be available for grants to carry out activities under subsection (e)(10).
 (2)ExceptionIf an amount that is not more than $120,000,000 is appropriated for a fiscal year, not more than $30,000,000 of that amount shall be available for grants to carry out activities under subsection (e)(10) for that fiscal year.
							(q)Authorization
 of appropriationsFor purposes of carrying out this subtitle, there are authorized to be appropriated $250,000,000 for each of fiscal years 2017 through 2021..
				CHealthy Housing Council
 3301.FindingsCongress finds the following: (1)In the United States—
 (A)5,757,000 households live in homes with moderate or severe physical hazards;
 (B)23,000,000 homes have significant lead-based paint hazards;
 (C)6,000,000 homes have had signs of mice in the last 3 months; and
 (D)1 in 15 homes have dangerous levels of radon.
 (2)Residents of housing that is poorly designed, constructed, or maintained are at risk for cancer, carbon monoxide poisoning, burns, falls, rodent bites, childhood lead poisoning, asthma, and other illnesses and injuries. Vulnerable subpopulations, such as children and the elderly, are at elevated risk for housing-related illnesses and injuries.
 (3)Because substandard housing typically poses the greatest risks, the disparities in the distribution of housing-related health hazards are striking. One million two hundred thousand housing units with significant lead-based paint hazards house low-income families with children under 6 years of age.
 (4)Housing-related illnesses, including asthma and lead poisoning, disproportionately affect children from lower-income families and from specific racial and ethnic groups. The prevalence of being diagnosed with asthma in a lifetime is 24 percent among Puerto Rican children, 10.1 percent for Mexican-American children, 12.4 percent for non-Hispanic White children, and 21.8 percent for non-Hispanic Black children. Black children are twice as likely to die from residential injuries as White children, and 3 percent of Black children and 2 percent of Mexican-American children have elevated blood lead levels, as compared to only 1.3 percent of White children.
 (5)The annual costs for environmentally attributable childhood diseases in the United States, including lead poisoning, asthma, and cancer, total $76,000,000,000 in 2008 dollars. This amount is approximately 3.5 percent of total health care costs.
 (6)Appropriate housing design, construction, and maintenance, timely correction of deficiencies, planning efforts, and low-cost preventive measures can reduce the incidence of serious injury or death, improve the ability of residents to survive in the event of a major catastrophe, and contribute to overall well-being and mental health. Lead hazard control in homes with lead-based paint hazards can reduce children's blood lead levels by as much as 34 percent. Properly installed and maintained smoke alarms reduce the risk of fire deaths by 50 percent.
 (7)Providing healthy housing to families and individuals in the United States will help prevent an estimated 250,000 children from having elevated blood lead levels, 18,000 injury deaths, 12,000,000 nonfatal injuries, 3,000 deaths in house fires, 9,600 emergency department visits for carbon monoxide exposure, and 21,000 radon-associated lung cancer deaths that occur in United States housing each year, as well as 12,300,000 asthma attacks, and 14,000,000 missed school days.
 (8)While there are many programs in place to address housing-related health hazards, these programs are fragmented and spread across many agencies, making it difficult for at-risk families and individuals to access assistance or to receive comprehensive information.
 (9)Better coordination among Federal agencies is needed, as is better coordination at State and local levels, to ensure that families and individuals can access government programs and services in an effective and efficient manner.
 3302.DefinitionsIn this subtitle, the following definitions shall apply:
 (1)CouncilThe term Council means the Interagency Council on Healthy Housing established under section 3303.
					(2)Healthy
 housingThe term healthy housing means housing that is designed, constructed, rehabilitated, and maintained in a manner that supports the health of the occupants of such housing.
 (3)HousingThe term housing means any form of residence, including rental housing, homeownership, group home, or supportive housing arrangement.
					(4)Housing-related
 health hazardThe term housing-related health hazard means any biological, physical, or chemical source of exposure or condition either in, or immediately adjacent to, housing, that can adversely affect human health.
					(5)Low-income
 families and individualsThe term low-income families and individuals means any household or individual with an income at or below 200 percent of the Federal poverty line.
					(6)Poverty
 lineThe term poverty line means the official poverty line defined by the Office of Management and Budget based on the most recent data available from the Bureau of the Census.
 (7)ProgramThe term program includes any Federal, State, or local program providing housing or financial assistance, health care, mortgages, bond and tax financing, homebuyer support courses, financial education, mortgage insurance or loan guarantees, housing counseling, supportive services, energy assistance, or other assistance related to healthy housing.
 (8)ServiceThe term service includes public and environmental health services, housing services, energy efficiency services, human services, and any other services needed to ensure that families and individuals in the United States have access to healthy housing.
					3303.Interagency
			 council on healthy housing
 (a)EstablishmentThere is established in the executive branch an independent council to be known as the Interagency Council on Healthy Housing.
 (b)ObjectivesThe objectives of the Council are as follows:
 (1)To promote the supply of and demand for healthy housing in the United States through capacity building, technical assistance, education, and public policy.
 (2)To promote coordination and collaboration among the Federal departments and agencies involved with housing, public health, energy efficiency, emergency preparedness and response, and the environment to improve services for families and individuals residing in inadequate or unsafe housing and to make recommendations about needed changes in programs and services with an emphasis on—
 (A)maximizing the impact of existing programs and services by transitioning the focus of such programs and services from categorical approaches to comprehensive approaches that consider and address multiple housing-related health hazards;
 (B)reducing or eliminating areas of overlap and duplication in the provision and accessibility of such programs and services;
 (C)ensuring that resources, including assistance with capacity building, are targeted to and sufficient to meet the needs of high-risk communities, families, and individuals; and
 (D)facilitating access by families and individuals to programs and services that help reduce health hazards in housing.
 (3)To identify knowledge gaps, research needs, and policy and program deficiencies associated with inadequate housing conditions and housing-related illnesses and injuries.
 (4)To help identify best practices for achieving and sustaining healthy housing.
 (5)To help improve the quality of existing and newly constructed housing and related programs and services, including those programs and services which serve low-income families and individuals.
 (6)To establish an ongoing system of coordination among and within such agencies or organizations so that the healthy housing needs of families and individuals are met in a more effective and efficient manner.
 (c)MembershipThe Council shall be composed of the following members:
 (1)The Secretary of Health and Human Services.
 (2)The Secretary of Housing and Urban Development.
 (3)The Administrator of the Environmental Protection Agency.
 (4)The Secretary of Energy.
 (5)The Secretary of Labor.
 (6)The Secretary of Veterans Affairs.
 (7)The Secretary of the Treasury.
 (8)The Secretary of Agriculture.
 (9)The Secretary of Education.
 (10)The head of any other Federal agency as the Council considers appropriate.
 (11)Six additional non-Federal employee members, as appointed by the President to serve terms not to exceed 2 years, of whom—
 (A)1 shall be a State or local government Director of Health or the Environment;
 (B)1 shall be a State or local government Director of Housing or Community Development;
 (C)2 shall represent nonprofit organizations involved in housing or health issues; and
 (D)2 shall represent for-profit entities involved in the housing, banking, or health insurance industries.
 (d)Co-ChairpersonsThe co-Chairpersons of the Council shall be the Secretary of Housing and Urban Development and the Secretary of Health and Human Services.
					(e)Vice
 chairEvery 2 years, the Council shall elect a Vice Chair from among its members.
 (f)MeetingsThe Council shall meet at the call of either co-Chairperson or a majority of its members at any time, and no less often than annually.
					3304.Functions of the
			 council
					(a)Relevant
 activitiesIn carrying out the objectives described in section 3303(b), the Council shall—
 (1)review Federal programs and services that provide housing, health, energy, or environmental services to families and individuals;
 (2)monitor, evaluate, and recommend improvements in programs and services administered, funded, or financed by Federal, State, and local agencies to assist families and individuals in accessing healthy housing and make recommendations about how such agencies can better work to meet the healthy housing and related needs of low-income families and individuals; and
 (3)recommend ways to—
 (A)reduce duplication among programs and services by Federal agencies that assist families and individuals in meeting their healthy housing and related service needs;
 (B)ensure collaboration among and within agencies in the provision and availability of programs and services so that families and individuals are able to easily access needed programs and services;
 (C)work with States and local governments to better meet the needs of families and individuals for healthy housing by—
 (i)holding meetings with State and local representatives; and
 (ii)providing ongoing technical assistance and training to States and localities in better meeting the housing-related needs of such families and individuals;
 (D)identify best practices for programs and services that assist families and individuals in accessing healthy housing, including model—
 (i)programs linking housing, health, environmental, human, and energy services;
 (ii)housing and remodeling financing products offered by government, quasi-government, and private sector entities;
 (iii)housing and building codes and regulatory practices;
 (iv)existing and new consensus specifications and work practices documents;
 (v)capacity building and training programs that help increase and diversify the supply of practitioners who perform assessments of housing-related health hazards and interventions to address housing-related health hazards; and
 (vi)programs that increase community awareness of, and education on, housing-related health hazards and available assessments and interventions;
 (E)develop a comprehensive healthy housing research agenda that considers health, safety, environmental, and energy factors, to—
 (i)identify cost-effective assessments and treatment protocols for housing-related health hazards in existing housing;
 (ii)establish links between housing hazards and health outcomes;
 (iii)track housing-related health problems including injuries, illnesses, and death;
 (iv)track housing conditions that may be associated with health problems;
 (v)identify cost-effective protocols for construction of new healthy housing; and
 (vi)identify replicable and effective programs or strategies for addressing housing-related health hazards;
 (4)hold biannual meetings with stakeholders and other interested parties in a location convenient for such stakeholders, or hold open Council meetings, to receive input and ideas about how to best meet the healthy housing needs of families and individuals;
 (5)maintain an updated website of policies, meetings, best practices, programs and services, making use of existing websites as appropriate, to keep people informed of the activities of the Council; and
 (6)work with member agencies to collect and maintain data on housing-related health hazards, illnesses, and injuries so that all data can be accessed in one place and to identify and address unmet data needs.
						(b)Reports
						(1)By
 membersEach year the head of each agency who is a member of the Council shall prepare and transmit to the Council a report that briefly summarizes—
 (A)each healthy housing-related program and service administered by the agency and the number of families and individuals served by each program or service, the resources available in each program or service, and a breakdown of where each program and service can be accessed;
 (B)the barriers and impediments, including statutory or regulatory, to the access and use of such programs and services by families and individuals, with particular attention to the barriers and impediments experienced by low-income families and individuals;
 (C)the efforts made by the agency to increase opportunities for families and individuals, including low-income families and individuals, to reside in healthy housing, including how the agency is working with other agencies to better coordinate programs and services; and
 (D)any new data collected by the agency relating to the healthy housing needs of families and individuals.
							(2)By the
 councilEach year, the Council shall prepare and transmit to the President and Congress a report that—
 (A)summarizes the reports required under paragraph (1);
 (B)utilizes recent data to assess the nature of housing-related health hazards, and associated illnesses and injuries, in the United States;
 (C)provides a comprehensive and detailed description of the programs and services of the Federal Government in meeting the needs and problems described in subparagraph (B);
 (D)describes the activities and accomplishments of the Council in working with Federal, State, and local governments, nonprofit organizations and for-profit entities in coordinating programs and services to meet the needs described in subparagraph (B) and the resources available to meet those needs;
 (E)assesses the level of Federal assistance required to meet the needs described in subparagraph (B); and
 (F)makes recommendations for appropriate legislative and administrative actions to meet the needs described in subparagraph (B) and for coordinating programs and services designed to meet those needs.
							3305.Powers of the
			 council
 (a)HearingsThe Council may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Council considers advisable to carry out the purposes of this subtitle.
					(b)Information
 from agenciesAgencies which are represented on the Council shall provide all requested information and data to the Council as requested.
					(c)Postal
 servicesThe Council may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.
					(d)Contracts and
 interagency agreementsThe Council may enter into contracts with State, tribal, and local governments, public agencies and private-sector entities, and into interagency agreements with Federal agencies. Such contracts and interagency agreements may be single-year or multi-year in duration.
					3306.Council
			 personnel matters
					(a)Staff
						(1)Executive
 DirectorThe Council shall appoint an Executive Director at its initial meeting. The Executive Director shall be compensated at a rate not to exceed the rate of basic pay payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.
 (2)CompensationWith the approval of the Council, the Executive Director may appoint and fix the compensation of such additional personnel as the Executive Director considers necessary to carry out the duties of the Council, except that the rate of pay for any such additional personnel may not exceed the rate of basic pay payable for level V of the Executive Schedule under section 5316 of such title.
						(b)Temporary and
 intermittent servicesIn carrying out its objectives, the Executive Director with the approval of the Council, may procure temporary and intermittent services of consultants and experts under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay payable for level V of the Executive Schedule under section 5316 of such title.
					(c)Detail of
 Government employeesUpon request of the Council, any Federal Government employee may be detailed to the Council with reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
					(d)Administrative
 supportThe Secretary of Housing and Urban Development shall provide the Council with such administrative (including office space) and support services as are necessary to ensure that the Council can carry out its functions in an efficient and expeditious manner.
					3307.Authorization of
			 appropriations
					(a)In
 generalThere are authorized to be appropriated to carry out this subtitle $750,000 for each of fiscal years 2017 through 2021.
 (b)AvailabilityAmounts authorized to be appropriated by subsection (a) shall remain available for the 2 fiscal years following such appropriation.
					DLead-Safe housing for kids
 3401.DefinitionsIn this subtitle— (1)the term Department means the Department of Housing and Urban Development;
 (2)the term housing receiving Federal assistance— (A)means housing that—
 (i)except as provided in subparagraph (B), is covered by an application for mortgage insurance from the Department;
 (ii)receives housing assistance payments under a program administered by the Department; or
 (iii)otherwise receives more than $5,000 in project-based assistance under a Federal housing program administered by a Federal agency other than the Department; and
 (B)does not include— (i)single-family housing covered by an application for mortgage insurance from the Federal Housing Administration; or
 (ii)multi-family housing that— (I)is covered by an application for mortgage insurance from the Federal Housing Administration; and
 (II)does not receive any other Federal housing assistance. (3)the term public housing agency means an agency described in section 3(b)(6) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(6)); and
 (4)the term Secretary means the Secretary of Housing and Urban Development. 3402.Updates to lead-contaminated dust and lead-contaminated soil standards (a)EPA regulationsNot later than 120 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency, in consultation with the Director of the Centers for Disease Control and Prevention, shall promulgate regulations to update the standards for lead-contaminated dust and lead-contaminated soil under part 745 of title 40, Code of Federal Regulations, in accordance with health-based standards.
 (b)HUD regulationsThe Secretary shall promptly promulgate regulations to update the standards for lead-contaminated dust and lead-contaminated soil under part 35 of title 24, Code of Federal Regulations, in accordance with the regulations promulgated by the Administrator of the Environmental Protection Agency under subsection (a).
					3403.Amendments to Residential Lead-Based Paint
			 Hazard Reduction Act of 1992
 (a)In generalSection 1004 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4851b), as amended by section 3202, is amended—
 (1)by inserting after paragraph (5) the following:  (6)Elevated blood lead levelThe term elevated blood lead level means the lower of—
 (A)5 µg/dL (micrograms of lead per deciliter); or
 (B)the most recent definition for elevated blood lead level or reference range level in children ages 1 through 5 years set by the Centers for Disease Control and Prevention.; and
 (2)in paragraph (31), as so redesignated, by striking or any 0-bedroom dwelling. (b)Relation to other authoritiesNothing in this subtitle or the amendments made by this subtitle shall be construed to affect the authority of the Environmental Protection Agency under section 403 of the Toxic Substances Control Act (15 U.S.C. 2683).
 (c)RegulationsNot later than 120 days after the date of enactment of this Act, the Secretary shall amend the regulations of the Department to comply with the amendments made by subsection (a).
 3404.Amendments to the Lead-Based Paint Poisoning Prevention ActSection 302(a) of the Lead-Based Paint Poisoning Prevention Act (42 U.S.C. 4822(a)) is amended by adding at the end the following:
					
						(5)Additional procedures for families with children under the age of 6
 (A)DefinitionIn this paragraph, the term covered housing— (i)means housing receiving Federal assistance described in paragraph (1) that was constructed prior to 1978; and
 (ii)does not include— (I)single-family housing covered by an application for mortgage insurance from the Federal Housing Administration; or
 (II)multi-family housing that— (aa)is covered by an application for mortgage insurance from the Federal Housing Administration; and
 (bb)does not receive any other Federal housing assistance. (B)Risk assessment (i)RegulationsNot later than 120 days after the date of enactment of this paragraph, the Secretary shall promulgate regulations that—
 (I)require an initial risk assessment for all covered housing in which a family with a child of less than 6 years of age will reside or be expected to reside for lead-based paint hazards prior to occupancy by the family; and
 (II)provide that a visual assessment is not sufficient for purposes of complying with subclause (I). (ii)ExceptionThe regulations promulgated under clause (i) shall provide an exception to the requirement under subclause (I) of such clause for covered housing—
 (I)from which all lead-based paint has been identified and removed and clearance has been achieved in accordance with section 402 or 404 of the Toxic Substances Control Act (15 U.S.C. 2682 and 2684), as applicable; or
 (II)in accordance with any other standard or exception the Secretary deems appropriate. (C)RelocationNot later than 120 days after the date of enactment of this paragraph, the Secretary shall promulgate regulations to provide that a family with a child of less than 6 years of age that occupies a dwelling unit in covered housing may relocate on an emergency basis, and without placement on any waitlist, penalty, or lapse in assistance, to another unit of covered housing that has no lead-based paint hazards if—
 (i)lead-based paint hazards were identified in the dwelling unit; or (ii)(I)lead-based hazards were identified in the dwelling unit; and
 (II)the blood lead level for the child is an elevated blood lead level, as defined in section 1004 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4851b)..
				3405.GAO reports on lead hazards in federally assisted housing
 (a)Initial reportNot later than 90 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress an initial report on lead hazards in housing receiving Federal assistance, which shall analyze the implications of—
 (1)changing Department regulations to align with the Centers for Disease Control and Prevention guidance; and
 (2)requiring a risk assessment (beyond a visual assessment) for initial and periodic inspections for lead-based paint hazards for all housing receiving Federal assistance, and the impact it would have on landlord participation and the stock of affordable housing.
 (b)Subsequent reportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on lead hazards in housing receiving Federal assistance, which shall—
 (1)analyze whether existing Federal programs and Federal funding for lead hazard control activities in housing receiving Federal assistance meet the current and evolving needs, and if not, the merits of identifying and providing dedicated funds within new or existing Federal programs to conduct lead hazard control activities;
 (2)evaluate the financial and social cost of lead-based paint hazard prevention and lead hazard control activities, and provide recommendations on how to improve coordination and leveraging of public and private funds, including private investments and tax incentives, to reduce the cost associated with the identification and remediation of lead hazards and expedite home remediation;
 (3)identify existing partnerships with public housing agencies and public health agencies in addressing lead-based paint hazards, what gaps exist in compliance and enforcement, and whether the partnerships can be replicated and enhanced with dedicated funding and better data collection and dissemination among stakeholders; and
 (4)examine the appropriateness and efficacy of existing Department protocols on reducing or abating lead-based paint hazards and whether they are aligned with specific environmental health scenarios to ensure the best and appropriate health outcomes and reduce further exposure.
 3406.Authorization of appropriationsThere is authorized to be appropriated to carry out this subtitle and the amendments made by this subtitle such sums as may be necessary for each of fiscal years 2017 through 2021.
				IVAccelerating water technologies
			4101.Innovation in Clean Water State revolving funds
 (a)Innovative water technologiesSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended— (1)in subsection (c)—
 (A)in paragraph (10), by striking and at the end; (B)in paragraph (11)(B), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (12)for the deployment of innovative water technologies, including—
 (A)green technologies, including manufactured technology and natural systems, to address nonpoint source pollution from agriculture;
 (B)resource recovery in water and wastewater treatment systems, including— (i)energy conservation and production;
 (ii)water reuse and recycling; and (iii)recovery of valuable materials, such as nutrients from wastewater streams; and
 (C)green infrastructure and other innovative technologies, such as real-time system monitoring and peak wet weather treatment technology, to reduce sewer and storm water overflows due to wet weather events in urban areas.; and
 (2)by adding at the end the following:  (j)Technical assistanceThe Administrator shall carry out technical assistance programs to facilitate and encourage the provision of financial assistance for the purposes described in subsection (c)(12).
 (k)ReportEach year, the Administrator shall submit to Congress a report that describes— (1)the amount of financial assistance provided by State water pollution control revolving funds to deploy innovative water technologies;
 (2)the barriers impacting greater use of innovative water technologies; and (3)the cost-saving potential to cities and future infrastructure investments from emerging technologies..
 (b)Authorization of appropriationsSection 607 of the Federal Water Pollution Control Act (33 U.S.C. 1387) (as amended by section 1202) is amended—
 (1)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and indenting appropriately;
 (2)in the matter preceding subparagraph (A) (as so redesignated), by striking There are and inserting the following:  (1)In generalThere are; and
 (3)by adding at the end the following:  (2)Innovative water technologiesIn addition to any other funds made available to carry out this title and notwithstanding any other provision of this Act, there is authorized to be appropriated to the Administrator to make additional allotments under this title to States to provide financial assistance solely for purposes described in section 603(c)(12) $100,000,000 for each fiscal year..
 4102.Innovation in Drinking Water State revolving fundsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended— (1)in subsection (a)(2)—
 (A)in the first sentence— (i)by striking only; and
 (ii)by striking Except and inserting the following:  (A)In generalExcept;
 (B)in the second sentence, by striking Financial and inserting the following:  (B)Financial assistanceFinancial;
 (C)in the third sentence, by striking The funds and inserting the following:  (C)Loans to public water systemsThe funds;
 (D)in the fourth sentence, by striking The funds and inserting the following:  (D)Innovative water technologiesThe funds may be used for the deployment of innovative water technologies, including technologies to improve water quality and technologies to improve real-time water quality information of water users.
 (E)LimitationThe funds; and (E)in the fifth sentence, by striking Of the amount and inserting the following:
						
 (F)Public water systems serving fewer than 10,000 personsOf the amount; (2)in subsection (f)—
 (A)in paragraph (4), by striking and at the end; (B)in paragraph (5), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (6)for the deployment of innovative water technologies, including technologies to improve water quality and technologies to improve real-time water quality information of water users.; 
 (3)in subsection (m) (as amended by section 1201)— (A)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and indenting appropriately;
 (B)in the matter preceding subparagraph (A) (as so redesignated), by striking There are and inserting the following:  (1)In generalThere are; and
 (C)by adding at the end the following:  (2)Innovative water technologiesIn addition to any other funds made available to carry out this section and notwithstanding any other provision of this Act, there is authorized to be appropriated to the Administrator to make additional allotments under this section to States to provide financial assistance solely for the deployment of innovative water technologies, including technologies to improve water quality and technologies to improve real-time water quality information of water users, $100,000,000 for each fiscal year.; and
 (4)by adding at the end the following:  (s)Technical assistanceThe Administrator shall carry out technical assistance programs to facilitate and encourage the provision of financial assistance for the deployment of innovative water technologies, including technologies to improve water quality and technologies to improve real-time water quality information of water users.
 (t)ReportEach year, the Administrator shall submit to Congress a report that describes— (1)the amount of financial assistance provided by State drinking water revolving funds to deploy innovative water technologies;
 (2)the barriers impacting greater use of innovative water technologies; and (3)the cost-saving potential to cities and future infrastructure investments from emerging technologies..
				4103.Innovative water technology grant program
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Eligible entityThe term eligible entity means— (A)a public utility, including publicly owned treatment works and clean water systems;
 (B)a municipality; (C)a private entity, including a farmer or manufacturer;
 (D)an institution of higher education; (E)a research institution or foundation;
 (F)a State; (G)a regional organization; or
 (H)a nonprofit organization. (b)Grant program authorizedThe Administrator shall carry out a grant program for purposes described in subsection (c) to accelerate the development of innovative water technologies that address pressing water challenges.
 (c)GrantsIn carrying out the program under subsection (b), the Administrator shall make to eligible entities grants that—
 (1)finance projects that— (A)are public-private partnerships; and
 (B)deploy, test, and improve emerging water technologies; (2)fund entities that provide technical assistance to deploy innovative water technologies more broadly, especially—
 (A)to increase adoption of innovative water technologies in— (i)municipal water and wastewater treatment systems; or
 (ii)areas served by private wells; and (B)in a manner that reduces ratepayer or community costs over time, including the cost of future capital investments; or
 (3)specifically target investments that, as determined by the Administrator— (A)improve water quality of a water source;
 (B)improve water quality through the improvement of the safety and security of a drinking water delivery system;
 (C)minimize contamination of drinking water, including contamination by lead, bacteria, and nitrates; (D)improve the quality and timeliness and decrease the cost of drinking water tests, especially technologies that can be deployed within water systems and at individual faucets to provide accurate real-time tests of water quality, especially with respect to lead, bacteria, and nitrate content;
 (E)treat edge-of-field runoff to improve water quality; (F)treat agricultural, municipal, and industrial wastewater;
 (G)manage urban storm water runoff; (H)conserve water; or
 (I)address urgent water quality and human health needs. (d)Priority fundingIn making grants under this section, the Administrator shall give priority to projects that have the potential—
 (1)to provide substantial cost savings across a sector (such as municipal or agricultural waste treatment); or
 (2)to significantly improve human health or the environment. (e)Cost-SharingThe Federal share of the cost of activities carried out using a grant made under this section shall be not more than 70 percent.
 (f)LimitationThe maximum amount of a grant provided to a project under this section shall be $5,000,000. (g)ReportEach year, the Administrator shall submit to Congress and make publicly available on the website of the Administrator a report that describes any advancements during the previous year in development of innovative water technologies made as a result of funding provided under this section.
 (h)FundingThere is authorized to be appropriated to carry out this section $50,000,000 for each fiscal year.
				VCitizen empowerment during water emergencies
 5101.Emergency powersSection 1431 of the Safe Drinking Water Act (42 U.S.C. 300i) is amended— (1)by redesignating subsection (b) as subsection (c); and
 (2)by inserting after subsection (a) the following:  (b)Private right of action; petitions (1)In generalIn any case in which the Administrator may act under subsection (a), an individual may—
 (A)commence a civil action for appropriate equitable relief, including a restraining order or permanent or temporary injunction, to address any activity or facility that may present an imminent and substantial endangerment to the health of a person who is supplied by a public water system; or
 (B)petition the Administrator to issue an order or commence a civil action described in subsection (a).
								(2)Response
 (A)In generalSubject to subparagraph (B), not later than 30 days after the date on which the Administrator receives a petition described in paragraph (1)(B), the Administrator shall—
 (i)respond to the petition; and (ii)initiate such action as the Administrator determines to be appropriate.
 (B)Special rule for emergenciesNotwithstanding subparagraph (A), if the owner or operator of a public water system submits a petition described in paragraph (1)(B) in response to an emergency, the Administrator shall take the actions described in that subparagraph not later than 72 hours after the date on which the Administrator receives the petition..
				VIDisaster assistance for lead contamination of drinking water
 6101.FindingsCongress finds the following: (1)According to the American Water Works Association, approximately 6,100,000 homes are served by lead service lines.
 (2)According to the most recent Environmental Protection Agency Drinking Water Infrastructure Needs Survey and Assessment, $384,000,000,000 is needed for drinking water infrastructure by 2030.
 (3)According to the Centers for Disease Control— (A)there is no safe level of lead in children;
 (B)children tend to show signs of severe lead toxicity at lower levels than adults; (C)lead can damage a developing baby’s nervous system and even low-level lead exposures in developing babies have been found to affect behavior and intelligence;
 (D)lead exposure can cause miscarriage, stillbirths, and infertility (in both men and women); and (E)people with prolonged exposure to lead may also be at risk for high blood pressure, heart disease, kidney disease, and reduced fertility.
 (4)In Flint, Michigan, homes were found to have lead levels as high as 4,000 parts per billion, nearly 267 times the Environmental Protection Agency’s action level for lead in drinking water of 15 parts per billion.
 (5)Numerous cities around the United States, including Sebring, Ohio, Durham, North Carolina, Greenville, North Carolina, and Jackson, Mississippi, have experienced elevated levels of lead in drinking water.
				6102.Authority to use disaster relief funds
 (a)In generalNotwithstanding the definition of major disaster under section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), the President may, upon request of a Governor of a State, declare a major disaster relating to lead contamination of drinking water from a public water system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)).
 (b)RegulationsNotwithstanding subchapter II of title 5, United States Code, and not later than 60 days after the date of enactment of this Act, the Secretary of Homeland Security, acting through the Administrator of the Federal Emergency Management Agency, shall promulgate regulations to carry out the authority described in subsection (a).
 (c)CoordinationIn the case of a major disaster declared under subsection (a), the Federal coordinating officer appointed under section 302 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143) shall ensure that the coordination of administration of relief required under such section 302(b) includes, at a minimum, coordination with—
 (1)the Secretary of Health and Human Services; (2)the Army Corps of Engineers;
 (3)the Environmental Protection Agency; and (4)any other relevant agency.
					VIIMitigating the effects of lead poisoning on children
			7101.Grants for local educational agencies affected by lead poisoning
 (a)PurposeThe purpose of this section is to— (1)mitigate the detrimental health and educational effects of lead poisoning on at-risk children;
 (2)provide supports to teachers, principals, other school leaders, paraprofessionals, and specialized instructional support personnel in order to implement evidence-based programs to improve student classroom behavior and student success; and
 (3)improve access to community-based health and wellness services in areas affected by lead poisoning, including school-based health centers.
 (b)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a local educational agency, or consortia of such agencies, that serves a high percentage of students who have been found to have a high level of lead exposure, as determined by the Centers for Disease Control and Prevention.
 (2)Local educational agencyThe term local educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (3)Multi-tier system of supportsThe term multi-tier system of supports has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)School-based health centerThe term school-based health center has the meaning given such term in section 399Z–1 of the Public Health Service Act (42 U.S.C. 280h–5).
 (5)SecretaryThe term Secretary means the Secretary of Education. (6)Specialized instructional support personnelThe term specialized instructional support personnel has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (c)Grants authorizedFrom amounts made available under subsection (f), the Secretary of Education is authorized to make 3-year grants to eligible entities in order to carry out the activities described in subsection (e).
 (d)ApplicationIn order to receive a grant under this section, an eligible entity shall submit an application to the Secretary, at such time and in such manner as the Secretary may require.
 (e)Use of fundsAn eligible entity that receives a grant under this section shall use grant funds to improve health and educational services for children who have been affected by lead poisoning and their families, which may include—
 (1)training for teachers, principals, other school leaders, paraprofessionals, and specialized instructional support personnel on—
 (A)the warning signs that indicate that a child may have been exposed to lead; and (B)interventions and supports that are effective for children who have been exposed to lead;
 (2)offering preventative screenings for children affected by or at risk for lead poisoning; (3)implementing a schoolwide multi-tiered system of supports;
 (4)training educators, principals, other school leaders, paraprofessionals, and specialized instructional support personnel to implement positive behavioral interventions and supports to improve student behavior in the classroom;
 (5)early intervening services, including through coordination with such activities and services carried out under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.);
 (6)training teachers, principals, other school leaders, paraprofessionals, and specialized instructional support personnel in how to teach and address the needs of children with different learning styles, including training to meet the needs of students with significant health, mobility, or behavioral needs prior to serving such students;
 (7)providing training for special education personnel and regular education personnel in planning, developing, and implementing effective and appropriate individualized education programs (IEPs) (as defined under section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401));
 (8)offering counseling, school-based mental health programs, specialized instructional support services, mentoring services, and other strategies to improve students’ nonacademic skills;
 (9)partnering with community-based organizations, which may include school-based health centers or other health providers, to improve students’ health and well-being; and
 (10)providing effective parent and family outreach and training programs, which may include home visitation programs.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2017 through 2021.
				VIIIWage rate requirements
			8101.Wage rate requirements
 (a)In generalNotwithstanding any other provision of law and in a manner consistent with the other provisions in this Act, all laborers and mechanics employed by contractors and subcontractors on projects funded directly by or assisted in whole or in part by and through the Federal Government pursuant to this Act shall be paid wages at rates not less than the rates prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code.
 (b)Secretary of Labor authorityWith respect to the labor standards described in subsection (a), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.
